—Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered April 30, 2003, which, in an action for accountant malpractice and breach of contract, denied defendant’s motion for summary judgment dismissing the complaint, with leave to renew upon completion of disclosure, unanimously affirmed, without costs.
*391Additional disclosure is necessary on the merits, as well as on the threshold statute of limitations issue and related continuous representation doctrine (see Ackerman v Price Waterhouse, 252 AD2d 179, 205 [1998]), before summary disposition can be considered. Concur — Buckley, P.J., Nardelli, Tom, Mazzarelli and Gonzalez, JJ.